Title: To Thomas Jefferson from Edmund Pendleton, 13 July 1791
From: Pendleton, Edmund
To: Jefferson, Thomas


Caroline, 13 July 1791. He has just received a letter from his nephew, Nathaniel Pendleton, Jr., of Georgia, informing him of the resignation of Mr. Rutledge as “one of the Judges of the Supreme Fœdral Court” and asking his influence in being appointed.
He hands TJ his pretentions founded on supposition that the vacancy will be filled by a citizen of the Southern District; that, as North and South Carolina have already been gratified thus, it will fall to a Georgian; and that his being District Judge will place him foremost there. “How far this is well founded, the President will judge, and you, Sir, if, as is probable, you are consulted on such Occasions.” He hears that his reputation is high in Georgia, and Pendleton will be obliged if, consistent with the public good, TJ can serve him there.
